FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending September 2010 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Issued: Friday, 10th September 2010, London, U.K. GSK publishes historical quarterly turnover by product. For the reporting period ended 30th June 2010, GlaxoSmithKline (GSK) adopted a revised presentation for the analysis of its pharmaceutical turnover by product and therapeutic area that identified the revenues from the Emerging Markets segment separately from the Rest of World. In order to assist comparability with historically published data, this release includes the pharmaceutical turnover by product for each quarter since the period ended 31st March 2008 presented on a like-for-like basis with the information for the period ended 30th June 2010. This information differs from the previously published information for presentational reasons only, including principally: · The separation of the Emerging Markets segment product revenues from Rest of World; · The creation of the new Dermatological therapeutic area and the reclassification of certain products into this category from previously reported categories; · The creation of ViiV Healthcare in 2009. S M Bicknell Company Secretary 10 September 2010 GlaxoSmithKline (GSK) together with its subsidiary undertakings, the 'Group' - one of the world's leading research-based pharmaceutical and healthcare companies - is committed to improving the quality of human life by enabling people to do more, feel better and live longer. For further information please visit www.gsk.com Enquiries: UK Media David Mawdsley Claire Brough Alexandra Harrison Stephen Rea Jo Revill (020) 8047 5564 (020) 8047 5502 (020) 8047 5502 (020) 8047 5502 (020) 8047 5502 US Media Nancy Pekarek Mary Anne Rhyne Kevin Colgan Sarah Alspach (919) 483 2839 (919) 483 2839 (919) 483 2839 (919) 483 2839 European Analyst / Investor Sally Ferguson Gary Davies (020) 8047 5543 (020) 8047 5503 US Analyst / Investor Tom Curry Jen Hill Baxter (215) 751 5419 (215) 751 7002 CER growth In order to illustrate underlying performance, it is the Group's practice to discuss its results in terms of constant exchange rate (CER) growth. This represents growth calculated as if the exchange rates used to determine the results of overseas companies in Sterling had remained unchanged from those used in the comparative period. Brand names and partner acknowledgements Brand names appearing in italics throughout this document are trademarks of GSK or associated companies or used under licence by the Group. This Announcement does not constitute statutory accounts of the Group within the meaning of sections 434(3) and 435(3) of the Companies Act 2006. The information for 2008 and 2009 has been derived from the full Group accounts published in the Annual Report 2008 and 2009, which has been delivered to the Registrar of Companies and on which the report of the independent auditors was unqualified and did not contain a statement under section 498 of the Companies Act 2006. Cautionary statement regarding forward-looking statements Under the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995, GSK cautions investors that any forward-looking statements or projections made by GSK, including those made in this announcement, are subject to risks and uncertainties that may cause actual results to differ materially from those projected. Factors that may affect GSK' s operations are described under 'Risk Factors' in the 'Business Review' in the company' s Annual Report on Form 20-F for 2009. GlaxoSmithKline plc, 980 Great West Road, Brentford, Middlesex TW8 9GS, United Kingdom Registered in England and Wales. Registered number: 3888792 Pharmaceuticals turnover Three months ended 31st March 2010 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 6 3 6 30 4 Avamys/Veramyst 46 52 17 13 56 5 >100 11 >100 Flixonase/Flonase 45 6 10 9 13 20 Flixotide/Flovent 5 99 8 45 14 75 38 Seretide/Advair 9 4 10 80 28 23 Serevent 51 16 26 - - 9 Ventolin 3 35 - 37 - 24 14 20 - Zyrtec 20 17 - 2 18 12 Anti-virals 35 47 9 Hepsera 29 11 - 12 - 17 21 Relenza 84 30 >100 2 1 - 51 Valtrex 23 5 - 41 - Zeffix 52 4 3 - 7 - 29 11 13 Central nervous system 45 14 96 3 Imigran/Imitrex 57 24 22 1 - 10 - Lamictal 61 37 12 8 10 67 Requip 55 14 10 38 36 13 - - 9 - Seroxat/Paxil 10 22 15 - 59 Treximet 13 7 13 7 - Wellbutrin 20 8 9 50 3 50 - Cardiovascular and urogenital 9 6 11 28 25 52 21 Arixtra 70 25 39 27 26 23 2 3 - Avodart 20 76 12 40 17 7 60 16 88 Coreg 42 42 - Fraxiparine 56 4 - - 43 - 11 22 2 - Lovaza 9 10 - Vesicare 25 13 25 13 - Volibris 9 >100 - - 8 >100 - - 1 - Metabolic 89 61 31 18 49 2 Avandia products 89 38 19 6 23 4 Bonviva/Boniva 23 - - 20 - - 3 - Anti-bacterials 24 11 44 5 Augmentin 8 63 70 12 19 - Oncology and emesis 23 92 41 50 - 12 8 15 27 Arzerra 5 - 5 - Hycamtin 40 - 24 - 13 2 1 - Promacta 6 >100 6 >100 - Tyverb/Tykerb 53 62 17 73 24 41 5 67 7 >100 Votrient 5 - 5 - Vaccines >100 55 >100 >100 >100 Boostrix 30 19 15 55 9 25 2 4 Cervarix 77 60 2 - 59 51 4 12 >100 Fluarix, FluLaval 5 1 - 4 >100 Flu Pandemic >100 - - >100 - >100 Hepatitis 38 92 92 61 2 20 17 24 22 Infanrix, Pediarix 32 10 20 13 Rotarix 65 19 27 93 13 8 17 8 40 Synflorix 45 - - - 12 - 26 - 7 - Dermatologicals >100 97 >100 62 >100 62 75 44 95 Bactroban 27 11 6 - 6 4 Dermovate 15 - - - 4 - 5 - 6 - Duac 27 - 17 - 6 - 3 - 1 - Soriatane 18 - 18 - Zovirax 49 61 26 >100 7 6 - 10 Other 20 4 68 24 80 30 59 11 15 16 43 35 ViiV Healthcare (HIV) 18 - 37 Combivir 82 34 33 6 9 - Epivir 28 10 10 3 50 5 Epzicom/Kivexa 48 64 6 2 - 17 7 Lexiva 41 21 15 2 >100 3 - Selzentry 19 - 8 - 11 - Trizivir 38 19 17 1 - 1 >100 14 Pharmaceuticals turnover Three months ended 31st December 2009 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 7 5 4 17 17 Avamys/Veramyst 33 36 15 11 83 4 >100 3 - Flixonase/Flonase 35 6 10 8 - 11 Flixotide/Flovent 3 9 49 9 - 49 Seretide/Advair 7 3 7 72 18 26 Serevent 61 20 29 1 - 11 Ventolin 28 48 42 - 25 9 24 22 Zyrtec 22 67 - 4 >100 18 55 Anti-virals 20 88 63 67 48 >100 Hepsera 30 7 - 13 8 17 7 Relenza >100 62 >100 39 >100 17 - >100 Valtrex 41 5 8 33 44 Zeffix 55 - 4 - 7 29 12 15 Central nervous system 50 24 Imigran/Imitrex 81 43 25 2 - 11 - Lamictal 72 39 12 - 9 29 Requip 65 3 16 27 37 1 - 11 11 Seroxat/Paxil 10 22 19 5 88 Treximet 14 15 14 8 - Wellbutrin 22 10 9 33 3 50 - Cardiovascular and urogenital 10 8 8 29 30 56 23 Arixtra 74 31 43 35 26 14 2 3 Avodart 16 83 11 39 12 6 75 15 50 Coreg 31 31 - Fraxiparine 60 2 - - 45 - 12 20 3 Lovaza 29 29 - 1 - Vesicare 29 26 29 26 - Volibris 7 >100 - - 7 >100 - Metabolic 69 28 53 Avandia products 40 17 25 Bonviva/Boniva 67 41 23 1 - 2 Anti-bacterials 3 24 18 40 Augmentin 7 9 82 7 62 23 20 Oncology and emesis 17 86 30 52 - 15 27 17 15 Arzerra 3 - 3 - Hycamtin 45 7 26 4 15 7 1 3 - Promacta 5 - 5 - Tyverb/Tykerb 48 29 14 21 12 6 50 7 - Votrient 1 - 1 - Vaccines 78 55 >100 28 >100 Boostrix 35 17 >100 11 57 1 - 6 >100 Cervarix 38 4 - 19 7 - 8 >100 Fluarix, FluLaval 42 5 11 14 - 12 8 Flu Pandemic >100 >100 >100 55 - >100 Hepatitis 51 64 18 18 Infanrix, Pediarix 27 9 16 Rotarix 70 5 17 - 14 8 33 3 6 25 Synflorix 48 - - - 11 - 31 - 6 - Dermatologicals >100 91 29 56 57 7 51 >100 Bactroban 28 14 6 6 12 2 Dermovate - Duac 23 - 15 - 6 - 1 - 1 - Soriatane 16 - 16 - Zovirax 38 13 >100 7 5 - 13 Other 20 3 67 14 69 26 84 19 16 26 22 52 ViiV Healthcare (HIV) 30 24 38 3 Combivir 47 37 15 50 10 - Epivir 30 12 11 2 5 Epzicom/Kivexa 11 63 13 63 5 6 20 17 25 Lexiva 44 25 14 2 3 Selzentry 1 - - - 1 - Trizivir 49 26 19 3 50 1 15 Pharmaceuticals turnover Three months ended 30th September 2009 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 6 2 7 34 3 Avamys/Veramyst 31 59 15 8 9 >100 3 - 4 - Flixonase/Flonase 28 3 9 9 - 7 Flixotide/Flovent - 85 4 38 9 33 37 Seretide/Advair 5 9 66 25 10 Serevent 54 16 27 - - 11 Ventolin 28 35 >100 35 3 22 29 18 Zyrtec 18 >100 - 6 >100 12 67 Anti-virals 38 17 85 86 60 55 72 Hepsera 28 25 - 12 25 16 17 Relenza >100 45 >100 38 - 13 - 86 >100 Valtrex 3 38 6 - 40 Zeffix 54 14 4 - 7 - 29 20 14 18 Central nervous system 51 30 4 Imigran/Imitrex 53 19 23 1 - 10 Lamictal 64 38 11 - 8 60 Requip 43 - 34 - - 13 29 Seroxat/Paxil 5 22 19 13 74 Treximet 15 >100 15 >100 - Wellbutrin 16 4 8 33 3 - 1 - Cardiovascular and urogenital 5 4 2 28 33 46 3 Arixtra 60 20 32 23 24 11 2 - 2 Avodart 14 80 10 36 10 6 50 9 50 Coreg 39 39 - Fraxiparine 56 - - 42 11 10 3 Lovaza 27 24 - Vesicare 25 17 25 17 - Volibris 6 >100 - - 5 >100 - - 1 - Metabolic 67 31 54 Avandia products 97 42 20 12 26 Bonviva/Boniva 60 35 22 11 - - 3 50 Anti-bacterials 4 22 19 43 1 Augmentin 8 9 68 2 68 18 17 13 Oncology and emesis 4 64 51 15 16 50 18 8 Arzerra - Hycamtin 41 9 24 - 14 8 2 - 1 >100 Promacta 3 - 3 - Tyverb/Tykerb 46 54 12 19 90 7 >100 8 Votrient - Vaccines 30 88 5 Boostrix 39 55 24 54 11 43 - - 4 50 Cervarix 28 - - 17 6 >100 5 Fluarix, FluLaval 63 60 14 8 10 Flu Pandemic 11 - - - 4 - - 7 - Hepatitis 67 65 - 22 31 16 Infanrix, Pediarix 30 8 15 40 17 8 Rotarix 84 92 22 >100 14 9 43 5 20 Synflorix 13 - - - 11 - 1 - 1 - Dermatologicals 84 74 52 52 7 42 >100 Bactroban 33 1 15 7 7 13 4 34 Dermovate - Duac 23 - 15 - 4 - 2 - 2 - Soriatane 12 - 12 - Zovirax 27 4 - 7 5 20 11 Other 20 7 70 34 79 45 48 3 4 28 24 ViiV Healthcare (HIV) 33 40 Combivir 43 36 14 9 Epivir 34 12 12 6 4 Epzicom/Kivexa 6 52 2 60 10 6 13 Lexiva 43 24 - 15 2 - 2 - Selzentry - Trizivir 48 23 19 3 >100 3 - 2 Pharmaceuticals turnover Three months ended 30th June 2009 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 6 5 2 21 12 Avamys/Veramyst 47 >100 18 7 16 >100 3 - 10 >100 Flixonase/Flonase 39 8 12 10 25 9 Flixotide/Flovent 1 97 12 43 8 33 41 Seretide/Advair 9 7 3 73 17 35 Serevent 59 18 29 1 - 11 Ventolin 23 32 >100 36 3 24 - 20 Zyrtec 17 63 - 3 - 14 43 Anti-virals 21 21 72 40 52 16 85 10 Hepsera 29 9 - 13 - 16 8 Relenza 60 >100 19 >100 25 >100 4 - 12 - Valtrex 9 16 39 6 20 43 Zeffix 55 5 8 17 29 10 13 Central nervous system 47 19 Imigran/Imitrex 68 33 23 1 - 11 - Lamictal 45 38 12 10 8 Requip 51 6 35 3 1 - 9 - Seroxat/Paxil 13 27 21 13 77 Treximet 12 25 12 25 - Wellbutrin 30 20 7 2 50 1 Cardiovascular and urogenital 10 12 2 27 25 48 15 Arixtra 61 39 33 63 23 24 2 3 Avodart 21 83 16 37 21 5 67 9 33 Coreg 51 50 - 1 - Fraxiparine 58 - - 43 10 25 5 - Lovaza 22 24 - Vesicare 26 31 26 31 - Volibris 4 - - - 4 - Metabolic 71 32 4 51 Avandia products 46 21 12 24 Bonviva/Boniva 66 41 23 6 1 - 1 >100 Anti-bacterials 4 28 19 42 Augmentin 2 11 13 61 - 59 13 15 Oncology and emesis 19 88 19 50 12 14 27 14 38 Arzerra - Hycamtin 43 3 24 5 15 17 2 - 2 - Promacta 3 - 3 - Tyverb/Tykerb 41 64 17 18 18 88 6 >100 - - Votrient - Vaccines 14 22 7 8 95 42 Boostrix 39 78 21 78 10 14 5 >100 3 >100 Cervarix 73 >100 - - 63 >100 4 >100 6 Fluarix, FluLaval 14 >100 3 - - - 9 33 2 - Flu Pandemic 30 25 - 5 - Hepatitis 87 2 72 22 14 27 Infanrix, Pediarix 38 91 9 - 16 Rotarix 71 69 22 - 12 20 29 14 8 50 Synflorix 12 - - - 10 - - - 2 - Dermatologicals 22 31 38 5 29 Bactroban 32 - 15 7 7 24 3 Dermovate - Duac - Soriatane - Zovirax 33 4 33 8 - 7 - 14 Other 2 >100 66 1 68 8 72 2 14 7 ViiV Healthcare (HIV) 24 36 Combivir 44 37 11 10 - Epivir 31 11 12 3 5 25 Epzicom/Kivexa 6 50 - 59 - 5 15 44 Lexiva 43 23 6 16 2 2 - Selzentry - Trizivir 48 25 20 1 - 2 - Pharmaceuticals turnover Three months ended 31st March 2009 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 1 16 6 Avamys/Veramyst 31 85 20 17 9 >100 1 - 1 - Flixonase/Flonase 69 11 10 12 8 - 39 17 Flixotide/Flovent 99 48 8 - 40 Seretide/Advair - - 65 27 26 Serevent 62 19 31 1 - 11 Ventolin 23 38 >100 37 22 6 19 Zyrtec 18 9 - 1 - 17 10 Anti-virals 44 7 >100 47 43 Hepsera 27 5 - 13 - 14 1 Relenza >100 11 - >100 Valtrex 2 8 42 - 6 - 39 Zeffix 53 4 - 7 28 14 Central nervous system 42 6 96 Imigran/Imitrex 64 28 25 1 - 10 - Lamictal 86 39 3 13 22 6 Requip 50 8 32 - - 10 40 Seroxat/Paxil 14 28 17 - 67 Treximet 14 - 14 - Wellbutrin 64 54 6 67 2 - 2 - Cardiovascular and urogenital 6 7 2 24 25 42 3 Arixtra 59 29 33 26 22 29 1 - 3 - Avodart 12 73 8 36 7 5 33 8 60 Coreg 51 51 - Fraxiparine 55 - - 43 9 - 3 - Lovaza 54 52 - 1 - Vesicare 24 21 24 21 - Volibris 2 - - - 2 - Metabolic 68 28 9 48 Avandia products 43 18 8 24 Bonviva/Boniva 62 38 21 20 - - 3 - Anti-bacterials 29 20 40 Augmentin - 16 84 67 29 19 Oncology and emesis 1 70 51 16 12 25 11 - Arzerra - Hycamtin 43 10 26 6 15 9 1 - 1 - Promacta 2 - 2 - Tyverb/Tykerb 34 42 11 17 >100 3 >100 3 - Votrient - Vaccines 18 23 75 89 18 Boostrix 26 62 11 60 8 40 1 - 6 67 Cervarix 48 >100 - - 39 >100 6 >100 3 >100 Fluarix, FluLaval 6 - 5 - 1 - Flu Pandemic 6 20 - - 5 25 - - 1 - Hepatitis 52 61 18 25 18 Infanrix, Pediarix 39 14 12 43 15 - Rotarix 57 74 15 - 13 22 24 40 5 33 Synflorix - Dermatologicals 23 15 31 36 2 22 Bactroban 30 15 6 7 21 2 Dermovate - Duac - Soriatane - Zovirax 31 4 5 >100 8 6 - 12 Other 5 - 55 63 2 57 9 20 ViiV Healthcare (HIV) 19 36 7 Combivir 53 41 9 9 Epivir 34 13 14 2 5 Epzicom/Kivexa 10 58 5 62 10 3 >100 14 10 Lexiva 48 6 27 6 17 1 - 3 >100 Selzentry - Trizivir 56 30 24 1 - 1 Pharmaceuticals turnover Three months ended 31st December 2008 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 7 9 3 19 1 Avamys/Veramyst 25 >100 18 75 6 - 1 - - - Flixonase/Flonase 42 9 8 >100 12 8 14 14 Flixotide/Flovent 2 50 2 9 14 46 Seretide/Advair 8 6 5 62 22 36 Serevent 70 22 33 1 14 Ventolin 12 23 >100 40 9 23 5 18 Zyrtec 12 - 1 - 11 Anti-virals 4 51 7 46 19 76 Hepsera 27 20 - 12 25 15 8 Relenza 13 5 5 25 - - 3 Valtrex 16 24 38 3 6 75 43 Zeffix 53 2 4 33 7 26 17 16 Central nervous system - 41 6 Imigran/Imitrex 25 1 - 12 Lamictal 39 12 11 7 Requip 58 11 38 28 - - 9 33 Seroxat/Paxil 19 29 19 7 87 Treximet 13 - 13 - Wellbutrin 66 56 6 >100 2 - 2 - Cardiovascular and urogenital 51 >100 5 23 31 44 8 Arixtra 55 59 31 63 21 64 1 - 2 Avodart 19 75 22 33 12 4 8 - Coreg 61 >100 60 >100 - Fraxiparine 58 - - 44 10 50 4 - Lovaza 98 >100 98 >100 - Vesicare 23 36 23 36 - Volibris 1 - - - 1 - Metabolic 76 32 4 55 Avandia products 47 22 11 28 - Bonviva/Boniva 76 23 51 8 23 33 1 - 1 - Anti-bacterials 31 5 38 Augmentin 15 74 52 - 18 Oncology and emesis 12 64 11 50 16 11 25 13 Arzerra - Hycamtin 41 10 25 18 14 - 1 1 Promacta - Tyverb/Tykerb 35 58 14 17 >100 4 >100 - - Votrient - Vaccines 8 23 51 90 8 Boostrix 17 - 8 - 7 20 - - 2 Cervarix 55 >100 - - 45 >100 7 - 3 - Fluarix, FluLaval 66 12 22 21 89 13 >100 10 Flu Pandemic 17 1 15 - - 1 - Hepatitis 5 74 6 74 - 20 21 17 13 Infanrix, Pediarix 19 56 - 36 9 16 9 Rotarix 66 59 17 - 13 57 32 - 4 >100 Synflorix - Dermatologicals 23 30 31 7 29 - Bactroban 31 15 7 5 - 4 >100 Dermovate - Duac - Soriatane - Zovirax 31 4 67 8 5 - 14 Other 3 88 28 60 62 6 18 ViiV Healthcare (HIV) 25 10 34 7 Combivir 53 42 10 - 9 Epivir 36 14 15 1 6 Epzicom/Kivexa 20 55 19 57 16 5 >100 12 11 Lexiva 47 6 26 11 15 5 >100 1 - Selzentry - Trizivir 59 32 22 2 3 - Pharmaceuticals turnover Three months ended 30th September 2008 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 3 3 - 92 11 11 Avamys/Veramyst 17 >100 12 >100 3 - - - 2 - Flixonase/Flonase 33 7 11 11 8 17 7 Flixotide/Flovent 71 38 6 20 34 Seretide/Advair 7 5 1 51 18 92 46 Serevent 60 17 32 1 - 10 Ventolin 78 6 9 60 31 - 17 - 21 6 Zyrtec 7 - 1 - 6 Anti-virals 9 20 42 33 - 74 10 Hepsera 20 6 - 8 17 12 - Relenza 12 5 - 7 >100 Valtrex 21 28 35 7 6 - 39 3 Zeffix 42 4 7 - 20 11 Central nervous system 4 37 6 85 Imigran/Imitrex 5 8 24 1 - 9 - Lamictal 84 37 10 13 5 Requip 56 13 35 35 1 - 7 40 Seroxat/Paxil 13 27 16 8 56 Treximet 4 - 4 - Wellbutrin 53 44 6 2 - 1 - Cardiovascular and urogenital 12 9 17 21 36 35 3 Arixtra 44 56 22 43 19 78 1 - 2 Avodart 29 63 29 29 19 4 50 6 75 Coreg 50 49 - 1 - Fraxiparine 59 22 - - 47 18 10 50 2 - Lovaza 75 - 75 - Vesicare 18 31 18 31 - Volibris 1 - - - 1 - Metabolic 72 33 35 48 Avandia products 99 48 17 7 27 Bonviva/Boniva 56 24 36 18 18 60 - - 2 - Anti-bacterials 1 21 11 38 3 Augmentin 10 9 62 6 56 26 16 15 Oncology and emesis 12 64 13 41 6 10 - 13 30 Arzerra - Hycamtin 34 3 20 - 12 10 1 - 1 - Promacta - Tyverb/Tykerb 26 44 12 - 10 80 2 - 2 - Votrient - Vaccines 12 40 10 75 Boostrix 22 13 7 40 - - 2 Cervarix 43 >100 - - 38 - 2 - 3 >100 Fluarix, FluLaval 11 63 58 55 12 11 Flu Pandemic 10 - - 10 >100 - Hepatitis 11 82 17 61 2 16 40 15 - Infanrix, Pediarix 9 56 89 23 10 14 13 36 Rotarix 39 57 4 - 11 67 19 29 5 33 Synflorix - Dermatologicals 2 22 30 4 32 7 18 Bactroban 29 8 14 7 40 6 50 2 Dermovate - Duac - Soriatane - Zovirax 25 3 7 5 - 10 Other 8 - 51 52 55 7 8 ViiV Healthcare (HIV) 43 21 31 - Combivir 41 38 21 40 10 - Epivir 35 11 13 7 20 4 25 Epzicom/Kivexa 24 44 21 50 19 3 >100 13 38 Lexiva 40 21 15 2 - 2 50 Selzentry - Trizivir 49 24 22 1 2 Pharmaceuticals turnover Three months ended 30th June 2008 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 4 4 - 22 1 Avamys/Veramyst 17 89 14 56 1 - - - 2 - Flixonase/Flonase 65 13 33 32 16 8 - 8 13 Flixotide/Flovent 68 5 43 6 41 Seretide/Advair 6 2 6 58 46 77 9 Serevent 66 16 34 1 15 Ventolin 80 6 7 40 33 21 12 19 6 Zyrtec 8 - 1 - 7 Anti-virals 2 47 37 6 67 - Hepsera 22 25 - 9 29 13 30 Relenza 3 2 1 - Valtrex 19 22 36 10 5 - 41 16 Zeffix 47 - 4 33 6 20 21 - 16 Central nervous system 1 36 3 92 Imigran/Imitrex 2 2 24 - 1 - 9 - Lamictal 18 22 38 10 25 7 Requip 58 18 31 27 1 - 8 >100 Seroxat/Paxil 16 31 16 64 Treximet 8 - 8 - Wellbutrin 97 89 3 - 2 3 Cardiovascular and urogenital 12 20 36 35 6 Arixtra 36 31 16 21 17 50 1 - 2 Avodart 92 33 55 38 28 19 3 6 25 Coreg 44 43 - 1 - Fraxiparine 58 13 - - 46 3 8 17 4 >100 Lovaza 67 - 66 - 1 - Vesicare 16 25 16 25 - Volibris - Metabolic 73 27 46 Avandia products 49 17 24 Bonviva/Boniva 56 47 36 38 18 60 1 - 1 - Anti-bacterials 22 11 39 - Augmentin 8 57 - 48 13 16 15 Oncology and emesis 57 41 6 11 38 8 Arzerra - Hycamtin 35 18 19 19 12 - 2 - 2 >100 Promacta - Tyverb/Tykerb 22 75 11 20 8 >100 2 - 1 - Votrient - Vaccines 34 19 41 67 62 - Boostrix 18 21 9 29 7 20 1 - 1 Cervarix 15 - - - 11 - 2 - 2 - Fluarix, FluLaval 5 25 - - - 6 25 - - Flu Pandemic 34 - - - 35 - Hepatitis 23 66 43 72 3 18 70 11 8 Infanrix, Pediarix 13 49 94 26 8 14 16 17 Rotarix 35 >100 - - 10 33 21 >100 4 - Synflorix - Dermatologicals 2 20 11 30 4 32 14 23 Bactroban 27 4 13 8 7 20 5 - 2 Dermovate - Duac - Soriatane - Zovirax 28 - 3 >100 7 - 6 - 12 Other 1 65 25 57 60 6 17 ViiV Healthcare (HIV) 24 31 4 Combivir 41 44 12 7 13 Epivir 34 11 15 4 4 Epzicom/Kivexa 24 39 6 54 33 2 9 67 Lexiva 38 9 18 - 16 8 1 - 3 - Selzentry - Trizivir 50 23 24 1 2 Pharmaceuticals turnover Three months ended 31st March 2008 Total USA Europe Emerging Markets Rest of World £m CER% £m CER% £m CER% £m CER% £m CER% Respiratory 6 8 4 85 10 4 Avamys/Veramyst 13 - 12 - 1 - Flixonase/Flonase 46 4 13 - 6 20 23 Flixotide/Flovent 75 7 44 7 20 36 Seretide/Advair 10 10 8 44 17 66 20 Serevent 67 17 37 6 1 - 12 Ventolin 77 9 7 >100 33 - 18 - 19 13 Zyrtec 11 1 - 1 - 10 - Anti-virals 44 36 30 82 6 Hepsera 20 20 - 9 33 11 10 Relenza 29 8 - 21 19 Valtrex 9 7 35 15 5 67 36 7 Zeffix 46 8 3 - 7 - 23 24 13 Central nervous system 3 7 33 3 73 Imigran/Imitrex - 23 1 - 7 Lamictal 16 22 33 9 13 8 - Requip 94 15 60 9 29 24 - - 5 67 Seroxat/Paxil 31 28 14 - 48 Treximet - Wellbutrin 3 >100 1 1 - Cardiovascular and urogenital 6 16 7 34 24 Arixtra 35 70 19 73 14 33 - - 2 - Avodart 85 30 49 22 28 39 3 5 67 Coreg 48 48 - Fraxiparine 51 - - 41 7 17 3 - Lovaza 50 - 50 - Vesicare 14 36 14 36 - Volibris - Metabolic 73 22 44 Avandia products 99 54 13 25 Bonviva/Boniva 49 50 33 48 15 44 - - 1 - Anti-bacterials 30 16 37 Augmentin 17 79 - 45 19 15 Oncology and emesis 58 37 6 8 17 10 Arzerra - Hycamtin 30 17 11 11 1 - 1 - Promacta - Tyverb/Tykerb 19 >100 10 >100 7 >100 1 - 1 - Votrient - Vaccines 10 34 5 61 66 7 Boostrix 13 5 5 - - - 3 50 Cervarix 12 - - - 10 - 1 - 1 - Fluarix, FluLaval - Flu Pandemic 5 - - - 4 - - - 1 - Hepatitis 16 53 66 56 12 18 - Infanrix, Pediarix 6 51 21 81 7 - 14 - Rotarix 27 79 - - 9 15 56 3 >100 Synflorix - Dermatologicals 94 1 16 23 29 30 4 19 Bactroban 25 14 13 18 6 - 5 - 1 Dermovate - Duac - Soriatane - Zovirax 25 1 8 5 - 11 Other 14 4 56 27 57 - 73 6 6 ViiV Healthcare (HIV) 21 - 28 9 Combivir 45 42 10 11 8 Epivir 34 11 15 3 5 - Epzicom/Kivexa 99 25 40 17 48 33 1 >100 10 14 Lexiva 35 18 15 8 1 - 1 Selzentry - Trizivir 54 27 24 1 - 2 - [End] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date: September 10 2010 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
